Title: Adams’ Minutes of the Argument and Decision: Suffolk Superior Court, Boston, August 1766
From: Adams, John
To: 


       Town of Boston vs. Roxbury.
       Fitch. 1st Question whether Appeal will lie?
       Page 33 of temporary Acts. Art —.
       Otis. Case of Barnstable vs. Bodfish. June 1747, in Sessions. Superior Court, Barnstable July 1747.
       Prov. Law 21. Relations.
       
       Lynde. Bastardy, Highways—Ministers and Paupers, no Appeal has been allowed.
       Gridley. This not taking up the Law upon the sense of it: but is taking up one Part of the Law to make it militate vs. another. This is nothing but an Apex Juris, that never occurrd to the Legislature.
       Otis. The Q. is whether an Appeal will lie, from an order of Sessions, concerning the Maintenance of a Pauper.
       No Appeals lie at Common Law. No Appeal in England upon Facts, nor ought there to be here.
       This is not an Appeal from a Sentence, but an Order.
       Judicium i.e. quasi Juris dictum. Ld. Coke.
       Court unanimously, The appeal must not be allowed.
      